Title: From George Washington to Major General John Sullivan, 13 May 1779
From: Washington, George
To: Sullivan, John



Dear sir
[Head Quarters Middlebrook 13 May 1779]

I have just recd—your favor of yesterdays date.
I shall give the necessary orders for the troops to march—but in the mean time I would wish you to be perfectly satisfied that every thing in the quarter Masters & commissarys department is in such preparation as to keep equal pace with the troops—If you find that this is not the case you will give me the earliest notice. For if the troops arrive too soon, the provisions which should be employed in the expedition will be wasted to no purpose.
I shall take such measures with respect to the clothing as the circumstances of our supplys, will admit. I am &c. &c. &c.
